FILED
                            NOT FOR PUBLICATION                             SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30244

               Plaintiff - Appellee,             D.C. No. 9:06-cr-00064-DWM

  v.
                                                 MEMORANDUM *
BRETT HAHN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Brett Hahn appeals from the 46-month sentence imposed following remand

for resentencing. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Hahn contends the district court procedurally erred when it imposed a

consecutive sentence on remand without giving him credit for the 902 days he

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
served in state custody. The district court’s decision to depart from section

5G1.3(b) of the Sentencing Guidelines by imposing a consecutive sentence

obviated the requirement that Hahn be granted credit for time spent in state custody

under section 5G1.3(b)(1). Moreover, the district court’s explanation for its

sentence was sufficient to allow for meaningful appellate review. See Rita v.

United States, 551 U.S. 338, 356-59 (2007); United States v. Carty, 520 F.3d 984,

991-92, 995 (9th Cir. 2008) (en banc).

      Hahn’s motion to expedite appellate review is denied as moot.

      AFFIRMED.




                                          2                                     09-30244